Citation Nr: 1017104	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  07-24 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a respiratory 
disability, to include as due to asbestos exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel




INTRODUCTION

The Veteran had active military service from July 1948 to May 
1952.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in September 2006 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona, which, in pertinent part, denied 
entitlement to service connection for tinnitus and a 
respiratory condition.  The RO in Cheyenne, Wyoming, 
currently retains jurisdiction of the Veteran's claim.  

In August 2009, the Board remanded the Veteran's current 
claims for additional development.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 and Supp. 2009).


FINDINGS OF FACT

1.  Assuming the Veteran currently has tinnitus, it was not 
diagnosed in service or for many years thereafter, and the 
preponderance of the competent evidence is against a finding 
that any current tinnitus is related to service.  

2.  The preponderance of the competent evidence is against a 
finding that the Veteran currently has a respiratory 
disability, to include as due to asbestos exposure.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).

2.  The criteria for service connection for a respiratory 
disability, to include as due to asbestos exposure, have not 
been met.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1)  Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in February 2006 and March 2006.  The 
notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim, 
and; Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.

The Veteran has neither alleged nor demonstrated any 
prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination).  

A medical examination was not provided regarding the 
existence or etiology of the claimed respiratory disability.  
VA's duty to assist doctrine does not require that the 
Veteran be afforded a medical examination in this case, 
however, because there is no competent medical evidence that 
the claimed condition currently exists.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 82-83 (2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); 38 C.F.R. § 3.159 (c).

VA has obtained service treatment records (STRs), assisted 
the Veteran in obtaining evidence, and afforded the Veteran 
medical examination and obtained opinions regarding the 
nature and etiology of his claimed tinnitus disability.  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the Veteran's claim 
file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for a disability diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical or other competent evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Hickson v. West, 12 Vet. 
App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Tinnitus

The Veteran seeks service connection for tinnitus.  He claims 
that he is presently suffering from tinnitus as a result of 
noise exposure when providing air support on the flight deck 
of the aircraft carrier the U.S.S. Philippine Sea.  He also 
claims that he was diagnosed with tinnitus by a physician in 
1962.  

The medical evidence of record varies as to whether the 
Veteran currently has tinnitus.  A VA examination was 
conducted in August 2006, and the Veteran reported tinnitus 
for 4 years.  A December 2009 VA examination report notes 
that the Veteran is claiming service connection for tinnitus, 
but that he denies any tinnitus and that there is no current 
complaint of tinnitus.  Giving the Veteran the benefit of the 
doubt, especially given his age and the medical evidence 
indicating that he has Alzheimer's, the Board concedes that 
he currently has tinnitus.  

STRs, including a May 1952 separation examination, which 
included audiometric testing, are negative for diagnoses of, 
or complaints relating to, hearing loss or tinnitus.  
Personnel records reflect that the Veteran served in the Navy 
and the Veteran stated he served aboard the aircraft carrier, 
The Philippine Sea, and provided air combat support.  The 
Veteran is competent to state whether he was exposed to loud 
noises.  See Charles v. Principi, 16 Vet. App. 370 (2002) 
(finding a veteran competent to testify to symptomatology 
capable of lay observation).  The Board finds the Veteran's 
statements to be credible and therefore his exposure to 
acoustic trauma during service is conceded.  
As the record shows a current tinnitus disability and 
acoustic trauma during service, the determinative issue is 
whether these are related.  

The August 2006 VA examination report notes that the Veteran 
reported tinnitus for only the 4 past years and therefore it 
is not likely that his tinnitus had its origin during 
service.  The Veteran subsequently stated that the VA 
examiner misunderstood him and that his tinnitus occurred 
during service and became more pronounced over the years.  A 
medical opinion based on an incorrect factual basis is not 
probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
Therefore, the Board assigns no probative weight to the 
August 2006 VA examination report because it was based on an 
incorrect factual basis regarding the Veteran's reported 
history of tinnitus.   

The December 2009 VA examination report contains the 
examiner's opinion that the Veteran's tinnitus was not caused 
by, or a result of, acoustic trauma during service.  At that 
examination the Veteran denied having tinnitus.  The 
representative argues that we should disregard the Veteran's 
denial of a current tinnitus disability given his diminished 
cognitive state.  While there is no showing that the Veteran 
is unable to accurately report perceivable physical 
manifestations such as pain or ringing in the ears, the Board 
will accept that the Veteran does, in fact, have tinnitus.

That said, the first contemporaneous medical evidence of 
tinnitus was in August 2006, which is more than 50 years 
after the Veteran was discharged from service and from when 
he was exposed to noise during service.  The Veteran stated 
that he was diagnosed with tinnitus by a physician in 1962; 
but he provided no details and there is no evidence of such 
in the record.  There is no evidence of any chronic 
disability in service, nor is there any evidence of 
continuity of a tinnitus disability over the next 50 years.  
The passage of more than 50 years before any evidence of the 
disability is of record weighs heavily against a finding that 
such disability is related to service on a direct basis.  See 
38 C.F.R. §§ 3.307, 3.309; see also Savage v. Gober, 10 Vet. 
App. 488 (1997).  

The preponderance of the evidence is against the claimed 
tinnitus; there is no doubt to be resolved; and service 
connection is not warranted.  Gilbert, 1 Vet. App. at 57-58.

B.  Respiratory Disability

The Veteran seeks service connection for a respiratory 
disability, to include as due to asbestos exposure.  The 
Veteran claims that he was exposed to asbestos while serving 
on ships during service in the Navy and that he has been 
diagnosed with mesothelioma.  

The Veteran's claim was remanded by the Board in August 2009, 
because he claimed that he was diagnosed with mesothelioma.  
Mesothelioma is a tumor derived from the mesothelial tissue; 
both benign and malignant varieties exists; malignant 
varieties are often the result of exposure to asbestos.  See 
Dorland's Illustrated Medical Dictionary 1159 (24th ed., 
1994). 

The medical evidence of record does not show that the Veteran 
is currently diagnosed with, or has been treated for, any 
type of respiratory disability to include as due to asbestos 
exposure.  The Veteran filed his claim for service connection 
for a respiratory disability in December 2005.  Prior to 
this, August 1995 private treatment records note an 
assessment of cough, pharyngitis, June 1996 private treatment 
records note complaints of sore throat and cough, and June 
1998 private treatment records note complaints of cough, 
congestion, and slight fever.  

The Veteran served in the Navy between July 1948 and May 
1952.  Given the era and circumstance of his service, 
exposure to asbestos during service is conceded.  A May 1951 
STR notes that a chest x-ray of the Veteran was negative.  
The Veteran's May 1952 separation examination notes that 
clinical evaluation revealed that his lungs and chest were 
normal. 

Regardless of whether the Veteran was exposed to asbestos 
during service, service connection cannot be granted if there 
is no present disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.303, 3.304, 3.306, 3.310.  That a condition or injury 
occurred in service is not enough; there must be a current 
disability resulting from that condition or injury.  See 
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the 
absence of proof of a present disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also McLain v. Nicholson, 21 Vet. App. 319, 321 
(2007) (current disability requirement is satisfied when a 
claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim, even if the disability resolves prior to 
adjudication of the claim).

The negative evidence in this case outweighs the positive.  
The Veteran may genuinely believe that he has respiratory 
disability, to include mesothelioma.  However, as a 
layperson, lacking in medical training and expertise, the 
Veteran cannot provide a competent opinion on a matter as 
complex as the diagnosis of his claimed disability, and his 
views are of no probative value.  And, even if his opinion 
was entitled to be accorded some probative value, it is far 
outweighed by the medical evidence of record, which shows 
that he has not been treated for, or diagnosed with, any type 
any respiratory disability, including mesothelioma.  See 
Jandreau, 492 F.3d 1372 (Fed. Cir. 2007); McLain, 21 Vet. 
App. at 321.  

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection for a 
respiratory disability, to include as due to asbestos 
exposure, is not warranted.  Gilbert, 1 Vet App. at 57-58; 38 
U.S.C.A. § 5107 (b), 38 C.F.R. § 3.102.











ORDER

Entitlement to service connection for tinnitus is denied

Entitlement to service connection for a respiratory 
disability, to include as due to asbestos exposure, is 
denied.  




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


